[Cite as State v. McGlown, 2017-Ohio-669.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-16-030

        Appellee                                 Trial Court No. 2015 CR 551

v.

Kalvin McGlown                                   DECISION AND JUDGMENT

        Appellant                                Decided: February 24, 2017

                                             *****

        Paul A. Dobson, Wood County Prosecuting Attorney, Martha S.
        Schultes and David T. Harold, Assistant Prosecuting Attorneys,
        for appellee.

        Mollie B. Hojnicki-Mathieson, for appellant.

                                             *****

        SINGER, J.

        {¶ 1} Appellant, Kalvin McGlown, appeals the May 19, 2016 judgment of the

Wood County Court of Common Pleas sentencing him following his conviction of one

count of theft. For the reasons that follow, we affirm.
       {¶ 2} On January 7, 2016, appellant was charged by a bill of information with one

count of theft, in violation of R.C. 2913.02(A)(1) and (B)(2), a felony of the fifth degree.

Appellant pled not guilty.

       {¶ 3} On March 17, 2016, appellant withdrew his not guilty plea and entered a

guilty plea to one count of theft. On May 13, 2016, a sentencing hearing was held and

appellant was sentenced to 11 months in prison. The court ordered that the sentence be

served consecutively to appellant’s nine-month prison sentence imposed by the Lucas

County Court of Common Pleas. This appeal ensued.

       {¶ 4} Appellant sets forth one assignment of error:

              Appellant’s sentence is contrary to law.

       {¶ 5} Appellant argues the trial court made certain findings but the record does not

support the court’s conclusions.

       {¶ 6} The appellate standard of review for felony sentences is set forth in R.C.

2953.08. State v. Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio-425, ¶ 11.

R.C. 2953.08(G)(2) provides we may either increase, reduce, modify, or vacate a

sentence and remand for resentencing where we clearly and convincingly find that either

the record does not support the trial court’s findings under R.C. 2929.13(B) or (D),

2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the sentence is otherwise contrary to law.

Id. In determining whether a sentence is clearly and convincingly contrary to law, the

approach in State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124, can

provide guidance. Id. at ¶ 15.




2.
       Significantly, Kalish determined that a sentence was not clearly and

       convincingly contrary to law in a scenario in which it found that the trial

       court had considered the R.C. 2929.11 purposes and principles of

       sentencing, had considered the R.C. 2929.12 seriousness and recidivism

       factors, had properly applied post release control, and had imposed a

       sentence within the statutory range. Id.

       {¶ 7} Here, the record shows at the sentencing hearing appellant made a statement,

as did his attorney, before the sentence was imposed. The trial court referred to the

presentence investigation which set forth appellant’s lengthy criminal record for both

juvenile and adult crimes. The court indicated, based on everything before it, a sentence

consecutive with the Lucas County prison sentence was necessary to protect the public

and punish appellant. The court noted consecutive sentences were not disproportionate to

the seriousness of appellant’s course of conduct, and the danger posed to the public. The

court also observed appellant’s history of criminal conduct necessitated consecutive

sentences in order to protect the public and punish appellant.

       {¶ 8} We find the trial court properly considered the purposes and principles of

sentencing, as stated in R.C. 2929.11, as well as the seriousness and recidivism factors in

R.C. 2929.12. We further find the trial court made the required R.C. 2929.14(C)(4)

statutory findings for consecutive sentences, and the record, including the presentence

report, supports all of the court’s findings. We further find the 11-month prison sentence




3.
imposed upon appellant is within the permissible statutory sentencing range for a fifth

degree felony. See R.C. 2929.14(A)(5).

       {¶ 9} Based on the foregoing, we conclude the 11-month sentence imposed on

appellant by the trial court is not contrary to law. Accordingly, appellant’s assignment of

error is not well-taken.

       {¶ 10} The judgment of the Wood County Court of Common Pleas is hereby

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




4.